ORDER

Isadora Rodriguez moves for leave to proceed in forma pauperis and submits a Fed. Cir. R. 15(c) statement concerning discrimination. We treat Rodriguez’s submissions as a motion for reconsideration of the court’s October 13, 2004 order dismissing her petition for review for failure to pay the fee and file a Fed. Cir. R. 15(c) statement concerning discrimination.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Rodriguez’s motion for leave to proceed in forma pauperis is granted.
(2) The court’s October 13, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
*282(3) OPM’s brief is due within 21 days of the date of filing of this order.